DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (U.S. Pub. No. 2015/0179907 A1) in view of Chen (U.S. Patent No. 9,209,356 B2) and Murofushi et al. (U.S. Pub. No. 2006/0076565 A1).
Regarding claim 6, Kojima discloses a light-emitting diode structure, comprising:
a first type semiconductor layer (FIG. 1: 11, see paragraph 0018);
a light-emitting layer disposed under the first type semiconductor layer (FIG. 1: 12a, see paragraph 0019);
a second type semiconductor layer disposed under the light-emitting layer (FIG. 1: 12, see paragraph 0018);

an electrical connection layer covering the ohmic contact layer (FIG. 1: 20, see paragraph 0027); and
an electrode in contact with the electrical connection layer (FIG. 1: 21, see paragraph 0038).
Kojima is silent in regards to a plurality of protruding portions which are protruded from a lower surface of the second type semiconductor layer in a direction away from the light-emitting layer, the ohmic contact layer disposed under the protruding portion, and a reflective layer disposed under the lower surface of the second type semiconductor layer and surrounding the protruding portions. 
Chen discloses a plurality of protruding portions which are protruded from a lower surface of the second type semiconductor layer in a direction away from the light-emitting layer (FIG. 3: 308; when oriented in the same manner as Kojima the protrusions of 308 are from a lower surface, see col. 4, line 14); and
a reflective layer disposed under the lower surface of the second type semiconductor layer and surrounding the protruding portions (FIG. 3: 318, see col. 4, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chen to the teachings of Kojima so as to enhance light extraction (see col. 4, line 24).
Murofushi teaches a configuration in which the ohmic contact layer is disposed so as to contact only the protruding portions (FIG. 1: 21, see paragraph 0059, contacting 16). Such a configuration results in the protrusions being surrounded by an optical adjustment layer (see FIG. 2: 17 surrounds 16; see note below regarding the nature of 17 of Murofushi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the connection configuration of Murofushi to the teachings of the combination such that 
Examiner notes that while Murofushi discloses the recesses as being field a transparent material, rather than a reflective layer, the combination does not impart this feature from the reference. Instead, Murofushi is relied upon to demonstrate that it is known in the art to form a connection structure with an LED wherein the protrusions are coplanar with recesses therein, and the connection structure is provided such that the ohmic contact layer only contacts the protrusions, allowing the electrical connection layer thereover to cover and contact the reflective layer. This configuration is motivated as discussed above, and does not implicate, require, or otherwise suggest that it is only compatible with a transparent material in the recesses. 
Regarding claim 8, Kojima, as previously modified by Chen and Murofushi as discussed above, discloses a lower surface of the reflective layer is substantially flush with a lower surface of each of the protruding portions (configuration has the substantially flush nature of 16/17 of Murofushi as applied to the protrusions and reflective material of Chen).
Regarding claim 10, Kojima discloses (mounting substrate located below device, se paragraph 0097). 
Regarding claim 12, Kojima, as previously modified by Chen and Murofushi discloses a maximum vertical dimension of the reflective layer is less than a minimum vertical dimension of the second type semiconductor layer (see FIG. 1 of Murofushi; combination as discussed above . 
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (U.S. Pub. No. 2015/0179907 A1) in view of Chen (U.S. Patent No. 9,209,356 B2), in an alternate interpretation from that set forth above.
Regarding claim 6, Kojima discloses a light-emitting diode structure, comprising:
a first type semiconductor layer (FIG. 1: 11, see paragraph 0018);
a light-emitting layer disposed under the first type semiconductor layer (FIG. 1: 12a, see paragraph 0019);
a second type semiconductor layer disposed under the light-emitting layer (FIG. 1: 12, see paragraph 0018);
an ohmic contact layer disposed under the lower surface of the second type semiconductor layer (FIG. 1: 18, see paragraph 0022-23);
an electrical connection layer covering the ohmic contact layer (FIG. 1: 20, see paragraph 0027); and
an electrode in contact with the electrical connection layer (FIG. 1: 21, see paragraph 0038).
Kojima is silent in regards to a plurality of protruding portions which are protruded from a lower surface of the second type semiconductor layer in a direction away from the light-emitting layer, the ohmic contact layer disposed under the protruding portion, and a reflective layer disposed under the lower surface of the second type semiconductor layer and surrounding the protruding portions. 
Chen discloses a plurality of protruding portions which are protruded from a lower surface of the second type semiconductor layer in a direction away from the light-emitting layer (FIG. 3: 308; when oriented in the same manner as Kojima the protrusions of 308 are from a under the broadest reasonable interpretation, the lower surface can be defined by a horizontal line corresponding to the top of the triangular recesses within 308 when viewed in the orientation discussed above); and
a reflective layer disposed under the lower surface of the second type semiconductor layer and surrounding the protruding portions (FIG. 3: 318, see col. 4, line 11). Under the interpretation discussed above, 318 surrounds the protruding portions as it is applied over the entire surface of 308, thus there are first sections above 308 and second sections surrounding 308.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chen to the teachings of Kojima so as to enhance light extraction (see col. 4, line 24).
Regarding claim 9, Kojima, as modified by Chen, discloses the reflective layer comprises a first portion and a second portion (FIG. 3: first portion within recesses, second below recesses given the orientation discussed above), the second portion is located under the first portion and extends to cover a portion of the ohimc contact layer (FIG. 3: second portions are under the first portion and within the context of the combination would cover a portion of the ohimc contact layer). 

Allowable Subject Matter
Claims 1, 3-5 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art does not teach nor render obvious an ohmic contact layer disposed under the lower surface of the second type semiconductor layer and surrounding the recesses, in combination with the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed October 13, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Kojima reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819